Title: To George Washington from Brigadier General William Maxwell, 8 October 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Acquackinac [N.J.] 8th Octr 1778
          
          I have to inform your Excellency that last evening I recd a Letter from Major Howell dated the 4th Inst. says that on the 1st Inst. a Fleet of four Ships & eight Brigs Schooners & Sloops sailed to the Southward, designed as they imagined for Egg harbour; Several Signal Guns was heard on the 3d in the Morning and they were again seen off—Same day two Ships went in & one the day before. I wish he had been a little more explicite where the three Vessels went into but I suppose it was into N. york. and what sort of sized Ships was in the Fleet, I suppose they were all small as Coll Dayton writes me by same conveyance, that I may Ashure your Excellency that the English Fleet had not left Sandy Hook three days ago. The Major says further that it is reported that a General Albemarl is arived at N. york. Two Deserters from the 2d Battn Light Infantry at the new bridge this moment came in, says that the 42 & 15th Regts on the Forraging party was to set off this morning to go to N. york there to Embarque for Hallifax that 9 or 10 Regts was to embarque in a few days for the W. Indias that prev[i]ous to that the Granadiers & Light Infantry would Joyn their Corps they say it is thought that the Forrag’g party is finished or nearly so. I am your Excellencys Most Obedient Humble Servt
          
            Wm Maxwell
          
        